—Judgment of the Supreme Court, Bronx County (Joseph Mazur, J.), rendered July 12, 1988, convicting defendant, upon a bench trial, of criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the third degree (two counts), unlawful possession of radio devices, criminally using drug paraphernalia in the second degree, unlawful possession of marihuana, and imposing a term of 15 years to life on the first degree possession to run concurrently with lesser terms and a fine imposed for the other convictions, is unanimously affirmed.
In this nonjury trial, the court correctly applied the statutory presumption pursuant to Penal Law § 220.25 (2) since defendant was found in close proximity to the cocaine and there was sufficient evidence that the substance was being processed for future distribution and sale (People v James, 151 AD2d 606). Upon executing a "no-knock” warrant on a Bronx apartment, the police saw, in open view, a police frequency scanner, a triple-beam balance scale on a table, a beeper, and a loaded .9 millimeter pistol on the floor. Also present in an apartment bedroom closet were a strainer and plastic bags. The officers also observed defendant and another person who was carrying $2,500 cash flee to a nearby bedroom window, where the cohort dropped a bag containing over eight pounds of cocaine. Applying the presumption of possession to these circumstances, we find the evidence was legally sufficient to establish defendant’s guilt beyond a reasonable doubt (see, People v Bleakley, 69 NY2d 490). Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.